 

Exhibit 10.12

Execution Version

 

EMPLOYMENT AGREEMENT

 

The parties to this Employment Agreement (the "Agreement") are Christian G. Le
Brun (the "Executive") and ORBCOMM Inc. (the "Company"), a company organized
under the laws of Delaware.  Effective as of March 1, 2019 (the "Effective
Date"), this Agreement amends, restates and supersedes in its entirety the
Employment Agreement between the Executive and the Company that was effective as
of December 31, 2010 (the "2010 Agreement"), except as otherwise provided in
Section 8(b) below.

The Company desires to provide for the Executive's continued employment by the
Company, and the Executive desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:

 

1.Employment.  The Company shall employ the Executive, and the Executive shall
serve the Company, as Executive Vice President, General Counsel and Secretary,
with duties and responsibilities compatible with that position, as such
compatible duties and responsibilities are adjusted from time to time in the
discretion of the Company's Board of Directors (the "Board").  The Executive
agrees to devote his full time, attention, skill, and energy to fulfilling his
duties and responsibilities hereunder.  The Executive's services shall be
performed principally at the Company's headquarters or such other principal
location in the eastern United States as the Company shall determine.  

2.Term of Employment.  The term of this Agreement shall commence as of the
Effective Date and shall continue through December 31, 2019 (the "Initial
Term").  Upon the expiration of the Initial Term or any extension thereof, the
Initial Term or the extended term, as applicable, shall be automatically
extended by twelve (12) additional calendar months through the next December
31st, unless either party hereto notifies the other party in writing at least
ninety (90) days in advance of such expiration that he or it does not want such
extension to occur (a "Notice of Non-Extension"), in which case the Initial Term
or the extended term, as applicable, will not be further extended and the
Executive's employment will terminate upon such expiration.  Notwithstanding the
foregoing, the Executive's employment with the Company may be terminated prior
to the expiration of the Initial Term or any extended term pursuant to the
provisions of Section 4 or 5 below. Hereinafter, the period of the Executive's
employment with the Company is referred to as the "Term."

3.Compensation.  As full compensation for the services provided under this
Agreement, the Executive shall be entitled to receive the following compensation
during the Term:

(a)Base Salary.  The Executive shall be entitled to receive an annual base
salary (the "Base Salary") of $265,000.  Any Base Salary increase will be
subject to the sole discretion of the Board. Base Salary payments hereunder
shall be made in arrears in substantially

1



 

--------------------------------------------------------------------------------

 

equal installments (not less frequently than monthly) in accordance with the
Company's customary payroll practices for its other executives, as those
practices may exist from time to time.

(b)Bonus.  For each calendar year during the Term, the Executive shall also be
eligible to receive a bonus (the "Bonus") with a target opportunity equal to up
to 75% of Base Salary (the "Target Bonus"), and subject to a maximum bonus
payment in an amount, determined based on the achievement of performance targets
(both financial and qualitative) established each year by the Board.  Further,
if the Company establishes a bonus plan or program in which the Company's
executives are generally permitted to participate, then the Executive shall be
entitled to participate in such plan or program.  The terms and conditions of
the Executive's participation in, and/or any award under, any such plan or
program shall be in accordance with the controlling plan or program documents.

Any Bonus hereunder will be paid during the year following the fiscal year for
which the Bonus is being paid, provided that the Bonus will be paid in any case
no later than the earlier of (i) 30 days after the completion of the Company's
audited financial statements for that fiscal year and (ii) June 30th of the year
following that fiscal year.

In order to receive any Bonus payment for a fiscal year, the Executive must be
actively employed by the Company on the date on which the Bonus is scheduled to
be paid to the Executive and not have had his employment terminated with "cause"
pursuant to Section 4(c) below prior to the payment of such Bonus.

(c)Employee Benefits.  Subject to the Executive satisfying and continuing to
satisfy any plan or program eligibility requirements and other terms and
conditions of the plan or program, the Executive shall be entitled to receive
Company-paid medical and disability insurance, Company-paid term life insurance
(which shall provide for a death benefit payable to the Executive's
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, "Employee Benefits"), at least equivalent to
those benefits provided to other executives of the Company generally, subject to
applicable policy limitations and maximums.  In addition, the Executive shall be
entitled to participate in any profit sharing plan and/or pension plan generally
provided for the executives of the Company or any of its subsidiaries, provided
that the Executive satisfies any eligibility requirements for participation in
any such plan.  Notwithstanding the foregoing, the Company reserves the right to
amend, modify, or terminate, in its sole discretion and consistent with
applicable law, any Employee Benefit and any Employee Benefit plan, program or
arrangement provided to employees in general.

(d)Equity Plan Participation.  The Executive shall be entitled to participate in
any equity incentive plan established by the Company in which the Company's
executives generally are permitted to participate.  The terms and conditions of
the Executive's participation in, and/or any award under, any such plan shall be
in accordance with the applicable controlling plan document and/or award
agreement.  The number and/or price of any equity-based award granted to the
Executive shall be determined by the Board.

(e)Expenses.  The Company shall reimburse the Executive for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement, upon his presentation of appropriate vouchers and/or
documentation covering such expenses.  

2



 

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, the Company shall reimburse
the Executive for all reasonable transportation, lodging, food, and other
expenses incurred by him in connection with traveling on Company business in
accordance with the Company’s policies as in effect from time to time.

(g)Withholdings.  All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.

4.Termination of Employment.

(a)Disability.  If the Executive shall fail or be unable to perform his
essential duties under this Agreement for any reason, including a physical or
mental disability, with or without reasonable accommodation, for one hundred
eighty (180) calendar days during any twelve (12) month period or for one
hundred (120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice.  Any such termination shall be made only in accordance with applicable
law.  Nothing set forth in this Section 4(a) shall be construed as a waiver by
the Executive for seeking an extended leave of absence in excess of said
timeframe mentioned above, as a reasonable accommodation under applicable state
and/or federal anti-discrimination laws (or the Company's obligation to provide
such).  Further, nothing contained in this Section 4(a) shall be construed as an
admission that any such leave in excess of the said timeframe mentioned above is
not reasonable as an accommodation.  This Section 4(a) shall not be construed as
a waiver of the Executive's right to pursue legal action for any discharge that
he deems improper based on a legally protected characteristic (i.e., disability
and/or handicap).

(b)Death.  The Executive's employment under this Agreement shall terminate
automatically upon his death.  However, any and all rights that may exist under
this Agreement and/or through any other pertinent plan documents, with respect
to vested benefits and/or accrued monetary amounts owed, shall be transitioned,
in accordance with the law, to the Executive's beneficiaries.

(c)Termination by the Company.  The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of the Executive
for any reason whatsoever with or without "cause" (as defined below).  However,
the Executive's employment shall not be deemed to have been terminated with
"cause" unless and until he shall have received written notice from the Company
at or prior to the termination of employment advising him of the specific acts
or omissions alleged to constitute "cause" and, in the case of those acts or
omissions that are reasonably capable of being corrected, those acts or
omissions continue uncorrected after he shall have had a reasonable opportunity
(not to exceed fifteen (15) calendar days) to correct them.

As used in this Agreement, termination with "cause" shall mean only the
Executive's involuntary termination for reason of: (i) the Executive's breach of
a fiduciary duty of loyalty owed to the Company or any of its subsidiaries;
(ii) the Executive's conviction of a crime or plea of guilty or no contest to a
crime; (iii) the Executive's negligence in the performance of his services under
this Agreement; (iv) the Executive's willful misconduct, including, without

3



 

--------------------------------------------------------------------------------

 

limitation, embezzlement; (v) the Executive's material breach of this Agreement;
or (vi) conduct by the Executive beyond the scope of his authority as an officer
and employee of the Company, which conduct gives rise to a hearing before any
governmental department or agency seeking termination or revocation of any
governmental license.

(d)Termination by the Executive.  The Executive shall have the right to
terminate his employment with the Company, provided that he provides the Company
with at least two (2) months of advance written notice of such decision.  Upon
the receipt of such notice from the Executive, the Company may in its sole
discretion accelerate such two (2)-month period in order to make such
termination effective sooner, and/or may withdraw any and all duties from the
Executive and exclude him from the Company's premises during the notice period.

(e)Severance.  If the Company terminates the Executive's employment without
"cause" pursuant to Section 4(c) above (other than following a Change of
Control, which is subject to Section 5) or the Executive's employment terminates
as a result of a Notice of Non-Extension provided to the Executive by the
Company pursuant to Section 2 above, then, subject to the Executive's execution
of the Release attached hereto as Exhibit A (or in a substantially similar form
as the Company deems necessary in order to comply with then applicable law) (the
"Release") and the Release becoming effective in accordance with its terms not
later than the sixtieth (60th) day following the Executive's termination of
employment, the Executive shall be entitled to receive the following severance
benefits: (i) as severance payments, the sum of (A) one (1) year of his then
Base Salary and (B) the amount equal to the Executive's Target Bonus for the
calendar year in which the Executive's termination of employment occurs, payable
over a twelve (12) month period in accordance with the Company's payroll
schedule in effect from time to time (the "Severance Payments"), and (ii) to the
extent he is then a participant in the Company's health insurance plan and
eligible for benefits under plan terms, and only if the benefit under this
clause (ii) does not cause the Company to fail to satisfy the requirements of,
or be in violation of, Section 2716 of the Public Health Service Act or Section
9815 of the Internal Revenue Code of 1986, as amended (the "Code"), to continued
health insurance coverage for one (1) year immediately following such
termination at then existing employee contribution rates, which the Executive
shall pay (such continued coverage to run concurrently with any continued
coverage obligation under the federal law known as COBRA or any state
equivalent) (the "COBRA Payments") (such Severance Payments and COBRA Payments
being the Executive's sole entitlement upon any such
termination).  Notwithstanding the foregoing, if the Company's payments under
Section 4(e)(ii) (and under Section 5(ii) below) would violate the
nondiscrimination rules applicable to non-grandfathered, insured group plans
under the Affordable Care Act (the "ACA"), or result in the imposition of
penalties under the ACA and the related regulations and guidance promulgated
thereunder, the parties agree to reform Section 4(e)(ii) (and Section 5(ii)
below) in a manner as is necessary to comply with the ACA.

Subject to the last paragraph of this Section 4(e), the Severance Payments and
the COBRA Payments, or the Enhanced COBRA Payments (as defined in Section 5
below) will commence on the sixtieth (60th) day following the Executive's
termination of employment with the first payment inclusive of any payments that
would have been otherwise payable during such initial sixty (60)-day
period.  Subject only to the Executive's delivery of an executed Release and
such Release becoming effective within the provided sixty (60)-day period, the
Company's obligation under this Section 4(e) shall be absolute and
unconditional, and the Executive shall be entitled to

4



 

--------------------------------------------------------------------------------

 

such severance benefits regardless of the amount of compensation and benefits
the Executive may earn or be entitled to with respect to any other employment he
may obtain during the period for which severance payments are payable.  If the
Executive's employment with the Company is terminated pursuant to Sections 4(a)
or 4(b) above, if the Company terminates the Executive's employment with "cause"
pursuant to Section 4(c) above, if the Executive terminates his employment
pursuant to Section 4(d) above, or if the Executive's employment terminates as a
result of a Notice of Non-Extension provided to the Company by the Executive,
then the Executive shall not be entitled to any further payments under this
Agreement, including Base Salary, Bonus, Employee Benefits, Severance Payments,
COBRA Payments, Enhanced Severance Payment (as defined in Section 5 below), or
Enhanced COBRA Payments (as defined in Section 5 below) except as otherwise
required by applicable law, including the payment of any amounts owed to the
Executive and any obligation that the Company may have to offer the Executive
continued benefit plan participation.

To the extent that any amount payable under this Agreement constitutes an amount
payable under a "nonqualified deferred compensation plan" (as defined in Section
409A of the Code (hereinafter, "Code Section 409A")) that is not exempt from
Code Section 409A, and such amount is payable as a result of a "separation from
service" (as defined in Code Section 409A), including any amount payable under
this Section 4 or Section 5 below, then, notwithstanding any other provision in
this Agreement to the contrary, such payment will not be made to the Executive
until the day after the date that is six (6) months following his separation
from service (the "Specified Employee Payment Date"), but only if, as of his
separation from service, he is a "specified employee" under Code Section 409A
and any relevant procedures that the Company may establish.  For the avoidance
of doubt, on the Specified Employee Payment Date, the Executive will be paid in
a single lump sum all payments that otherwise would have been made to him under
this Agreement during the six (6)-month period but were not made because of this
paragraph.  This paragraph will not be applicable after the Executive’s death.

5.Change of Control.  If a Change of Control occurs and the Executive's
employment with the Company is terminated by the Company without "cause"
pursuant to Section 4(c) above within the eighteen (18) month period immediately
following such Change of Control, then, subject to the Release requirement of
Section 4(e) above and the Release becoming effective in accordance with its
terms not later than the sixtieth (60th) day following the Executive's
termination of employment, the Executive shall be entitled to receive the
following severance benefits as a result of this Section 5: (i) as severance
payments, an amount equal to one and one-half (1-1/2) times the sum of the
Executive's then Base Salary and Target Bonus for the calendar year in which the
Executive's termination of employment occurs (the "Enhanced Severance Payment")
in lieu of the Severance Payments set forth in Section 4(e) above and (ii) to
the extent the Executive timely elects continuation of coverage, the continued
health insurance coverage at then existing employee contribution rates described
in Section 4(e)(ii) for a period of eighteen (18) months in lieu of the one (1)
year period set forth under Section 4(e)(ii) above (the "Enhanced COBRA
Payments").  The Enhanced Severance Payment shall be payable in a lump sum on
the sixtieth (60th) day following the Executive's termination of employment. The
Enhanced COBRA Payments will commence on the date and in the manner set forth
under Section 4(e) above.  This Agreement shall be binding on any and all
successors and/or assigns of the Company, and the Company may assign its rights
and obligations under this Agreement in connection with a Change of Control to
the successor or transferee entity without the Executive's consent.

5



 

--------------------------------------------------------------------------------

 

"Change of Control" has the meaning set forth under the ORBCOMM Inc. 2016 Long
Term Incentives Plan.

6.Obligations of the Executive.

(a)Protectable Interests of the Company.  The Executive acknowledges that he has
played and will continue to play an important role in establishing the goodwill
of the Company and its related entities, including relationships with clients,
employees, suppliers and shareholders.  The Executive further acknowledges that
over the course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, suppliers, and/or
shareholders and/or (ii) be privy to Confidential Information (as defined
below).  As such, the Executive agrees to the restrictions below in order to
protect such interests on behalf of the Company, which restrictions the parties
hereto agree to be reasonable and necessary to protect such interests.

(b)Non-Competition.  During the Executive's employment and for the one (1) year
period immediately thereafter, or, if greater, for the period of time during
which the Executive is receiving severance payments under Section 4(e) or
Section 5 above, the Executive shall not, anywhere in the world, whether
directly or indirectly, for himself or for any third party: (i) engage in any
business activity; (ii) provide professional services to another person or
entity (whether as an employee, consultant, or otherwise); or (iii) become a
partner, member, principal, or stockholder in any entity; and in each such case,
that is in competition with the Business.  For purposes of this Section 6(b) and
Section 6(c) below, "Business" shall mean the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing
modems that operate on such services, or any other business in which the Company
is materially engaged during the six (6) month period immediately preceding the
Executive's termination of employment.  The Executive acknowledges and
understands that, due to the global nature of the Company's business and the
technological advancements in electronic communications around the world, any
geographic restriction of the Executive's obligation under this Section 6(b)
would be inappropriate and counter to the protections sought by the Company
hereunder.

(c)Non-Solicitation.  During the Executive's employment and for the two (2) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party:  (i) solicit
any business or contract, or enter into any business or contract, directly or
indirectly, with any supplier, licensee, customer, or partner of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of the Executive's employment,
or (B) was a prospective supplier, licensee, customer, or partner of the
Business at the time of the Executive's termination of employment, and in either
case, for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company's or its subsidiaries' employees, or any individuals who were employed
by the Company or its subsidiaries within six (6) months prior to the
termination of the Executive's employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business.  The
Executive acknowledges and understands that, due to the global nature of the
Company's business and the technological advancements in electronic
communications around the world, any

6



 

--------------------------------------------------------------------------------

 

geographic restriction of the Executive's obligation under this Section 6(c)
would be inappropriate and counter to the protections sought by the Company
hereunder.

(d)Confidential Information.  The Executive acknowledges that during the course
of his employment with the Company, he has had and will continue to have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and that belongs to the Company.  As
such, at all times, both during his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 6(d) to the contrary, (i) the Executive will be permitted to disclose
any Confidential Information to the extent required by validly issued legal
process or court order, provided that the Executive notifies the Company
immediately of any such legal process or court order in an effort to allow the
Company to challenge such legal process or court order, if the Company so
elects, prior to the Executive's disclosure of any Confidential Information and
(ii) the Executive (or the Executive’s attorney) will be permitted to respond to
any inquiry about this Agreement or its underlying facts and circumstances by
the Securities and Exchange Commission ("SEC"), the Financial Industry
Regulatory Authority ("FINRA"), any other self-regulatory organization or
governmental entity, and to make other disclosures that are protected under the
whistleblower provisions of federal law or regulation, in each case of this
clause (ii), without the prior authorization of the Company to make any such
reports or disclosures and without any requirement to notify the Company that
the Executive has made such reports or disclosures; provided that the Executive
shall not receive any recovery of funds under such whistleblower provisions.

For purposes of this Agreement, "Confidential Information" means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property.  "Confidential
Information" does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.

(e)Return of Company Property.  Upon the termination of the Executive's
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive's possession as a result of his employment with the
Company, including without limitation, computer hardware and software, mobile
devices, other electronic equipment, records,

7



 

--------------------------------------------------------------------------------

 

data, client lists and information, supplier lists and information, notes,
reports, correspondence, financial information, account information, product
information, files, and other documents and information, including any and all
copies of the foregoing.

(f)Ownership of Property.  The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company's or any of its affiliates' actual or
anticipated business, research, and development, or existing or future products
or services, and that are conceived, developed, contributed to, made, or reduced
to practice by the Executive (either solely or jointly with others) while
engaged by the Company or any of its affiliates (including any of the foregoing
that constitutes any Confidential Information) ("Work Product") belong to the
Company or such affiliate, and the Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such affiliate.

(g)Judicial Modification.  The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this Section
6 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought.  If any of the restrictions
contained or referenced in this Section 6 is for any reason held by an
arbitrator or a court to be excessively broad as to duration, activity,
geographical scope, or subject, then, for purposes of that jurisdiction, such
restriction shall be construed, "blue penciled" or judicially modified so as to
thereafter be limited or reduced to the extent required to be enforceable in
accordance with applicable law.

(h)Equitable Relief.  The Executive acknowledges that the remedy at law for his
breach of this Section 6 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary
terms.  Accordingly, upon a violation of any part of this Section 6, the Company
shall be entitled to immediate injunctive relief (or other equitable relief)
from any court with proper jurisdiction and may obtain a temporary order
restraining any further violation.  In addition, upon a material breach by the
Executive of any part of this Section 6, without limiting any other remedies
available to the Company, the Company will not have any obligation to pay or
provide the Severance Payments, the Enhanced Severance Payment, the COBRA
Payments, and the Enhanced COBRA Payments, as applicable.  No bond or other
security shall be required in obtaining such equitable relief, and the Executive
hereby consents to the issuance of such equitable relief.  Nothing in this
Section 6(h) shall be deemed to limit the Company's remedies at law or in equity
for any breach by the Executive of any of the parts of this Section 6 which may
be pursued or availed of by the Company.

(i)Company Policies.  (i) The Executive agrees to comply with the terms of the
Company's policies and practices, including the Company's Employee Handbook, as
it exists from time to time, and (ii) all amounts payable under this Agreement
shall be subject to any compensation recoupment policy adopted by the Company to
comply with applicable law or to comport with good corporate governance
practices, as determined by the Board in its sole discretion, including, but not
limited to, the Executive Incentive Compensation Recoupment Policy, as such
policy or policies may be amended from time to time.

8



 

--------------------------------------------------------------------------------

 

7.Arbitration.  Except as provided in Section 6(h) above, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
the Executive's employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
("AAA") in New York, NY pursuant to the AAA's National Rules for the Resolution
of Employment Disputes (or their equivalent), which arbitration shall be
confidential, final, and binding to the fullest extent permitted by law.  The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court.  This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party.  A party shall initiate
the arbitration process by delivering a written notice of such party's intention
to arbitrate to the other party at the address set forth above and by filing the
appropriate notice with the AAA.  The parties shall select an arbitrator by
mutual agreement, within thirty (30) days after the written notice of intention
to arbitrate is received, from a list of eligible arbitrators received from the
AAA who are on its Employment Dispute Resolution roster (or the equivalent
thereof).  If the parties fail to agree on an arbitrator, the AAA Administrator
or his/her delegate shall select an arbitrator, who is a member of the AAA's
Employment Dispute Resolution roster (or the equivalent thereof).  There shall
be one arbitrator.  The arbitrator shall have the authority to resolve all
issues in dispute, including the arbitrator's own jurisdiction, whether any
dispute must be arbitrated hereunder, and whether this Section 7 is void or
voidable, and to award compensatory remedies and other remedies permitted by
law.  The arbitrator shall decide the matters in dispute in accordance with the
governing law provisions of this Agreement, except that the parties agree that
this agreement to arbitrate shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1, et seq.  The award of the arbitrator shall be final and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accountings.  Except as otherwise provided by the
arbitrator in accordance with applicable law, each party hereto shall be
responsible for paying its own attorneys’ fees and costs incurred in connection
with any dispute between the parties.  To the extent inconsistent with the form
of arbitration agreement that the Company's employees generally are required to
enter into, including the Executive, the arbitration provisions in this Section
7 shall control.  Otherwise, to the extent compatible, effect shall be given to
both the arbitration provisions in this Section 7 and the Company's form of
arbitration agreement that the Executive has executed or will be required to
execute.

8.Miscellaneous.

(a)Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five (5) days
after mailed by registered mail, return receipt requested, to the Executive and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to the other).

(b)Entire Agreement; Amendment.  This Agreement contains a complete statement of
all of the arrangements between the Executive and the Company with respect to
the employment of the Executive by the Company and the Executive's compensation
for such employment, and supersedes all previous agreements, arrangements and
understandings, written or oral, relating thereto other than any existing equity
award agreements previously executed by the parties hereto.  Effective as of the
Effective Date, this Agreement supersedes and replaces in its entirety the 2010
Agreement, provided that any obligations of the Executive under the 2010

9



 

--------------------------------------------------------------------------------

 

Agreement applicable to the time period before the Effective Date (such as the
Executive's obligation to keep certain information confidential) shall survive
and remain enforceable.  This Agreement may not be amended except by a written
agreement signed by the Company and the Executive.

The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  Notwithstanding anything in this Agreement to the
contrary, in the event that amendments to this Agreement are necessary in order
to comply with Code Section 409A or to minimize or eliminate any income
inclusion and penalties under Code Section 409A (e.g., under any document or
operational correction program), the Company and the Executive agree to
negotiate in good faith the applicable terms of such amendments and to implement
such negotiated amendments, on a prospective and/or retroactive basis, as
needed.  Further, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts that are payable under a "nonqualified deferred
compensation plan" (as defined in Code Section 409A) that is not exempt from
Code Section 409A unless such termination of employment is also a "separation
from service" within the meaning of Code Section 409A and, for purposes of any
such provision of this Agreement, references to a "termination," "employment
termination," "termination of employment," "termination date," "employment
termination date," or like term shall mean "separation from service" or the date
of the "separation from service," as applicable.

(c)Severability.  In the event that any provision of this Agreement, or the
application of any provision to the Executive or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.

(d)Waiver.  No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.

(e)Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey without regard to its
conflict of laws principles.

(f)Section 280G.  Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits received or to be received by the Executive (including, without
limitation, any payment or benefits received in connection with a Change of
Control or the Executive's termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement, or agreement, or
otherwise) (all such payments collectively referred to herein as the "280G
Payments") constitute "parachute payments" within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed under Section 4999 of the
Code (the "Excise Tax"), the Company shall either (i) reduce (but not below
zero) such payments or benefits received or to be received by the Executive so
that the aggregate present value of the payments and benefits received by the
Executive is $1.00 less than the amount which would otherwise cause the
Executive to incur an Excise Tax, or (ii) be paid in full, whichever results in
the greatest net after-tax payment to the

10



 

--------------------------------------------------------------------------------

 

Executive.  All calculations and determinations under this Section 8(f) shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the "Tax Counsel") whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 8(f), the
Tax Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 8(f). The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.




11



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this document as of the
26th day of February, 2019 to be effective as of the Effective Date.

 

ORBCOMM Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Eisenberg

 

 

/s/ Christian Le Brun

 

 

Name:

Marc Eisenberg

 

 

Christian Le Brun

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 




12



 

--------------------------------------------------------------------------------

 

EXHIBIT A -- GENERAL RELEASE

FOR AND IN CONSIDERATION OF the severance benefits set forth in the employment
agreement (the "Employment Agreement") to which this General Release is
attached, I, Christian Le Brun, agree, on behalf of myself, my heirs, executors,
administrators, and assigns, except as otherwise provided in this General
Release, to release and discharge ORBCOMM Inc. (the "Company"), and its current
and former officers, directors, employees, agents, owners, subsidiaries,
divisions, affiliates, parents, successors, and assigns (the "Released Parties")
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever ("Losses") which I, my heirs, executors, administrators,
and assigns have, or may hereafter have, against the Released Parties or any of
them arising out of or by reason of any cause, matter, or thing whatsoever from
the beginning of the world to the date hereof, including without limitation, my
Employment Agreement, my employment by the Company and the cessation thereof,
and all matters arising under any federal, state, or local statute, rule, or
regulation, or principle of contract law or common law, including but not
limited to, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, 29 U.S.C. §§ 2101 et seq., the National Labor Relations Act of 1935, as
amended, 29 U.S.C. §§ 151 et seq., the Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the "ADEA"), the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Genetic
Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§ 2000ff et
seq., the Equal Pay Act of 1963 as amended, 29 U.S.C. §§ 206 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the Civil Rights Act of 1991, as amended, the Uniform Services
Employment and Reemployment Rights Act, as amended, the Immigration Reform and
Control Act, as amended, the Virginia Human Rights Act, as amended, Va. Code
Ann. §§ 2.1-714 et seq., the Virginia Persons with Disabilities Act, as amended,
Va. Code Ann. §§ 51.5-1 et seq., the New Jersey Law Against Discrimination, as
amended, N.J. Stat. Ann. §§ 10:5-1 et seq., the New Jersey Conscientious
Employee Protection Act, as amended, N.J. Stat. Ann. §§ 34:19-8 et seq., any
federal, state, or local "whistleblower" law, and any other equivalent federal,
state, or local statute; provided that I do not release or discharge the
Released Parties (1) from any Losses arising under the ADEA which arise after
the date on which I execute this General Release or (2) from any rights that I
may have to be indemnified by the Company for any acts or omissions by me made
in the course of my role as an officer and employee of the Company.  It is
understood that nothing in this General Release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
me, any such wrongdoing being expressly denied.

I acknowledge and agree to abide by the continuing obligations set forth in
Section 6 of the Employment Agreement; provided that I  (or my attorney) will be
permitted to respond to any inquiry about the Employment Agreement or its
underlying facts and circumstances by the Securities and Exchange Commission
("SEC"), the Financial Industry Regulatory Authority ("FINRA"), any other
self-regulatory organization or governmental entity, and to make other
disclosures that are protected under the whistleblower provisions of federal law
or regulation, without the prior authorization of the Company to make any such
reports or disclosures and without any requirement to notify the Company that I
have made such reports or disclosures; provided that I shall not receive any
recovery of funds under such whistleblower provisions.

13



 

--------------------------------------------------------------------------------

 

I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act.  I understand that as a result
of executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my Employment Agreement, my
employment, or with the termination of such employment.

I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my employment
agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding.  Notwithstanding the prior sentence, to the
extent that applicable law does not permit me to waive my right to file such a
complaint, charge, or claim, I hereby waive my right to, and agree, to the
maximum extent permitted by law, not to, seek, receive, collect, or benefit from
any monetary or other compensatory settlement, award, judgment, or other
resolution (including a resolution that would otherwise provide for my
reinstatement to employment) of any complaint, charge, or claim that any agency
or other body pursues against any of the Released Parties, whether pursued
solely on my behalf or on behalf of a greater class of individuals.  However,
nothing in this General Release shall preclude or prevent me from filing a claim
with the Equal Employment Opportunity Commission that challenges the validity of
this General Release solely with respect to my waiver of any Losses arising
under the ADEA.

I acknowledge that I have twenty-one (21) days in which to consider whether to
execute this General Release.  I understand that I may waive such 21-day
consideration period.  I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release.  In the event of revocation, I must
present written notice of such revocation to the Chief Executive Officer at the
Company by delivering such written notice to him at
_________________________________.




14



 

--------------------------------------------------------------------------------

 

If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
"Release Effective Date").

This General Release shall be governed by the laws of the State of New Jersey
without giving effect to its conflict of laws principles.

 

_______________________________________________

Christian Le BrunDate

 

STATE OF __________________

)

 

 

:

ss.: _______________________

COUNTY OF _______________

)

 

On the ___ day of ___________________ in the year 20__, before me, the
undersigned, personally appeared Christian Le Brun, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument
he executed such instrument, and that such individual made such appearance
before the undersigned.

 

 

 

Notary Public

 

15



 